DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 16, 17 of U.S. Patent No. 11348878, in view of Becker(USPGPUB DOCUMENT: 2017/0317049, hereinafter Becker).   

	
	Regarding Claim 1, Claim 14 of US Patent No. 11348878 (Tolentino) teaches a reinforced semiconductor substrate comprising: a patterned gang frame comprising a plurality of metal plates coupled together through a plurality of tie bars, the plurality of metal plates coupled to a first surface of a substrate over a plurality of die coupled to the substrate; and wherein each metal plate of the plurality of metal plates is coupled to at least one die of the plurality of die.


Claim 14 of US Patent No. 11348878 (Tolentino) does not teach wherein the die is configured to be electrically coupled to a wire through the metal plate.

Becker discloses wherein the die(power semiconductor)[0002] is configured to be electrically coupled to a wire (connecting wires)[0037] through the metal plate(2/5/6a/6b).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Becker to the teachings of Claim 14 of US Patent No. 11348878  in order to for the electrical connecting with wires or ribbons [0031, Becker]


Regarding Claim 3, Claim 14, 17 of US Patent No. 11348878 (Tolentino) and Becker teach further comprising a base plate coupled to a second surface of the substrate, wherein the second surface is opposite the first surface.

Regarding Claim 4, Claim 14 of US Patent No. 11348878 (Tolentino) and Becker teach a reinforced semiconductor substrate comprising: a patterned gang frame comprising a plurality of metal plates coupled together through a plurality of tie bars, the plurality of metal plates coupled to a first surface of a substrate over a plurality of die coupled to the substrate; and wherein each metal plate of the plurality of metal plates is coupled to at least one die of the plurality of die.
. 
Regarding Claim 5, Claim 14, 16 of US Patent No. 11348878 (Tolentino) and Becker teach wherein the substrate is less than 75 micrometers thick.


Claims 8-11, 13-17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 19 of U.S. Patent No. 11348878, in view of Hayashi(USPGPUB DOCUMENT: 2019/0115288, hereinafter Hayashi).   


Regarding Claim 8, Claim 14, 19 of US Patent No. 11348878 (Tolentino) teaches a reinforced semiconductor substrate comprising: a patterned gang frame comprising a plurality of metal plates coupled together through a plurality of tie bars, the plurality of metal plates coupled to a first surface of a substrate over a plurality of die coupled to the substrate; and wherein each metal plate of the plurality of metal plates is coupled to at least one die of the plurality of die ; wherein the plurality of metal plates is directly coupled to the first surface of the substrate using an adhesive.

Claim 14, 19 of US Patent No. 11348878 (Tolentino) does not teach wherein the conductive plate comprises a tie bar extending from each of four sides of the conductive plate.

Hayashi discloses in Fig 6 wherein the conductive plate(Dx in 10 of Hayashi) comprises a tie bar (B2x of Hayashi) extending from each of four sides  of the conductive plate (since B2x extend from the boundary or border of Dx this may be interpreted as extending from each of four sides  of the conductive plate).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Hayashi to the teachings of Claim 14, 19 of US Patent No. 11348878 in order to avoid easy deformation in the manufacturing process [0005, Hayashi]

Regarding Claim 9, Claim 14, 19 of US Patent No. 11348878 (Tolentino) and Hayashi teach the reinforced semiconductor die of claim 8, wherein the die is configured to be electrically coupled to a wire (wire)[0114 of Hayashi] through the conductive plate.

Regarding Claim 10, Claim 14, 19 of US Patent No. 11348878 (Tolentino) and Hayashi teach the reinforced semiconductor die of claim 8, wherein each tie bar(B2x of Hayashi)  terminates at an outer perimeter of the substrate ( since B2x extends to the outermost region in Fig 6 this may be interpreted as terminates at an outer perimeter of the substrate).

Regarding Claim 11, Claim 14, 19 of US Patent No. 11348878 (Tolentino) and Hayashi teach a reinforced semiconductor substrate comprising: a patterned gang frame comprising a plurality of metal plates coupled together through a plurality of tie bars, the plurality of metal plates coupled to a first surface of a substrate over a plurality of die coupled to the substrate; and wherein each metal plate of the plurality of metal plates is coupled to at least one die of the plurality of die ; wherein the plurality of metal plates is directly coupled to the first surface of the substrate using an adhesive.

Regarding Claim 13, Claim 14, 19 of US Patent No. 11348878 (Tolentino) and Hayashi teach the reinforced semiconductor die of claim 8, wherein the conductive plate(Dx in 10 of Hayashi) is set in from a perimeter of the substrate (since Dx in 10 in Fig 6 of Hayashi is not in the outermost region this may be interpreted as wherein the conductive plate is set in from a perimeter of the substrate).

Regarding Claim 14, Claim 14, 19 of US Patent No. 11348878 (Tolentino) teaches a reinforced semiconductor substrate comprising: a patterned gang frame comprising a plurality of metal plates coupled together through a plurality of tie bars, the plurality of metal plates coupled to a first surface of a substrate over a plurality of die coupled to the substrate; and wherein each metal plate of the plurality of metal plates is coupled to at least one die of the plurality of die ; wherein the plurality of metal plates is directly coupled to the first surface of the substrate using an adhesive.

Claim 14, 19 of US Patent No. 11348878 (Tolentino) does not teach wherein the metal plate comprises a tie bar extending from each of four sides of the metal plate.

Hayashi discloses in Fig 6 wherein the metal plate(Dx in 10) comprises a tie bar (B2x) extending from each of four sides of the metal plate (since B2x extend from the boundary or border of Dx this may be interpreted as extending from each of four sides of the metal plate).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Hayashi to the teachings of Claim 14, 19 of US Patent No. 11348878 in order to avoid easy deformation in the manufacturing process [0005, Hayashi]

Regarding Claim 15, Claim 14, 19 of US Patent No. 11348878 (Tolentino) and Hayashi teach the reinforced semiconductor die of claim 14, wherein the die is configured to be electrically coupled to a wire (wire)[0114 of Hayashi]  through the metal plate.

Regarding Claim 16, Claim 14, 19 of US Patent No. 11348878 (Tolentino) and Hayashi teach the reinforced semiconductor die of claim 14, wherein each tie bar (B2x of Hayashi) terminates at an outer perimeter of the substrate  ( since B2x extends to the outermost region in Fig 6 this may be interpreted as each tie bar terminates at an outer perimeter of the substrate).


Regarding Claim 17, Claim 14, 19 of US Patent No. 11348878 (Tolentino) and Hayashi teaches a reinforced semiconductor substrate comprising: a patterned gang frame comprising a plurality of metal plates coupled together through a plurality of tie bars, the plurality of metal plates coupled to a first surface of a substrate over a plurality of die coupled to the substrate; and wherein each metal plate of the plurality of metal plates is coupled to at least one die of the plurality of die ; wherein the plurality of metal plates is directly coupled to the first surface of the substrate using an adhesive.


Regarding Claim 19, Claim 14, 19 of US Patent No. 11348878 (Tolentino) and Hayashi teach the reinforced semiconductor die of claim 14, wherein the metal plate(Dx in 10 of Hayashi) is set in from a perimeter of the substrate (since Dx in 10 in Fig 6 of Hayashi is not in the outermost region this may be interpreted as wherein the metal plate is set in from a perimeter of the substrate).


Claims 12, 18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 19 of U.S. Patent No. 11348878 and Hayashi, in view of Mahler(USPGPUB DOCUMENT: 2013/0256856, hereinafter Mahler).   


Regarding Claim 12, Claim 14, 19 of US Patent No. 11348878 (Tolentino) and Hayashi teach the reinforced semiconductor die of claim 8, 

Claim 14, 19 of US Patent No. 11348878 (Tolentino) and Hayashi teach
wherein the die comprises a power semiconductor device.


Mahler teaches wherein the die comprises a power semiconductor device
[0001].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Mahler to the teachings of Claim 14, 19 of US Patent No. 11348878 (Tolentino) and Hayashi in order to protect semiconductor chips from environmental and physical stresses[0002, Mahler]

Regarding Claim 18, Claim 14, 19 of US Patent No. 11348878 (Tolentino) and Hayashi teaches the reinforced semiconductor die of claim 14,

Claim 14, 19 of US Patent No. 11348878 (Tolentino) and Hayashi do not teach wherein the die comprises a power semiconductor device.

Mahler teaches in wherein the die comprises a power semiconductor device[0001].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Mahler to the teachings of Claim 14, 19 of US Patent No. 11348878 (Tolentino) and Hayashi in order to protect semiconductor chips from environmental and physical stresses[0002, Mahler]




Regarding Claim 20, Claim 14, 19 of US Patent No. 11348878 (Tolentino) and Hayashi teach the reinforced semiconductor die of claim 14, 

Claim 14, 19 of US Patent No. 11348878 (Tolentino) and Hayashi teach wherein an outer perimeter of the base plate is the same as an outer perimeter of the substrate. 

Mahler teaches in Fig 4 wherein an outer perimeter of the base plate (161) is the same as an outer perimeter of the substrate (110/120/141/142). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Mahler to the teachings of Claim 14, 19 of US Patent No. 11348878 (Tolentino) and Hayashi in order to protect semiconductor chips from environmental and physical stresses[0002, Mahler]

Claims 6, 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 of U.S. Patent No. 11348878 and Becker, in view of Mahler(USPGPUB DOCUMENT: 2013/0256856, hereinafter Mahler).   



Regarding Claim 6, Claim 14 of US Patent No. 11348878 (Tolentino) and Becker teach the reinforced semiconductor die of claim 1, 

Claim 14 of US Patent No. 11348878 (Tolentino) and Becker do not teach
wherein the die comprises a power semiconductor device.

Mahler teaches wherein the die comprises a power semiconductor device
[0001].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Mahler to the teachings of Claim 14 of US Patent No. 11348878 (Tolentino) and Becker in order to protect semiconductor chips from environmental and physical stresses[0002, Mahler]


Regarding Claim 7, Claim 14 of US Patent No. 11348878 (Tolentino) and Becker teach the reinforced semiconductor die of claim 1, 

Claim 14 of US Patent No. 11348878 (Tolentino) and Becker teach
wherein the reinforced semiconductor die is singulated. 

Mahler teaches
wherein the reinforced semiconductor die is singulated[0002]. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Mahler to the teachings of Claim 14 of US Patent No. 11348878 (Tolentino) and Becker in order to protect semiconductor chips from environmental and physical stresses[0002, Mahler]


Claims 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 of U.S. Patent No. 11348878 and Becker, in view of Hayashi(USPGPUB DOCUMENT: 2019/0115288, hereinafter Hayashi).   

Regarding Claim 2, Claim 14 of US Patent No. 11348878 (Tolentino) and Becker teach the reinforced semiconductor die of claim 1, 

Claim 14 of US Patent No. 11348878 (Tolentino) and Becker do not teach wherein each tie bar extends to an outer perimeter of the substrate.

Hayashi discloses in Fig 6 wherein each tie bar (B2x of Hayashi)   extends to an outer perimeter of the substrate ( since B2x extends to the outermost region in Fig 6 this may be interpreted as terminates at an outer perimeter of the substrate).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Hayashi to the teachings of Claim 14 of US Patent No. 11348878 (Tolentino) and Becker in order to avoid easy deformation in the manufacturing process [0005, Hayashi]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819